Exhibit EAGLE ROCK ENERGY G&P, LLC CONFLICTS COMMITTEE CHARTER Status The Board of Directors (the “Board”) of Eagle Rock Energy G&P, LLC (“G&P”), which is the general partner of Eagle Rock Energy GP, L.P. (the “General Partner”), the general partner of Eagle Rock Energy Partners, L.P. (the “Partnership”), has established the Conflicts Committee (the “Committee”) as a standing committee of the Board.References herein to the “Company” include G&P, the General Partner and the Partnership and its consolidated subsidiaries. Purpose The Committee’s primary purpose is to carry out the duties as set forth in the Amended and Restated Agreement of Limited Partnership (the “Partnership
